This is a case where the appellant, McCord, was defendant in a suit for the foreclosure of certain tax liens based on certain tax certificates.
McCord was a layman and was not represented by counsel. *Page 68 
He prepared his own answer. In that answer, amongst other things, he alleged:
"These defendants are without knowledge as to the existence of the complainant, D. Lee, and are without knowledge that D. Lee has a solicitor authorized to represent him, or her, and assert that they have been informed and believe that the alleged D. Lee is acting in this matter as an agent of an undisclosed principal."
The answer alleged that the certificates sought to be foreclosed were null and void and that in the assessment for the year the taxes for which the land was sold the assessment made by the Tax Assessor was arbitrarily, intentionally and consistently unfair and in such assessment relative values of property similarly situated were disregarded, that is, that in the assessment of the property involved for the year 1927 the Tax Assessor "intentionally, arbitrarily and systematically overvalued the property described in the bill of complaint as compared with other properties in the same class, and the said Board of County Commissioners, sitting as a Board of Equalization, deliberately, intentionally and arbitrarily sustained said assessments which they knew or should have known to be unjust, unequal and discriminatory, and that as a result thereof said property was assessed at more than its proportionate share of the value of the properties of the county, and the tax as levied against said property, if paid, would result in said property bearing an unequal portion of the tax burden of said County and State. That said action on the part of the Tax Assessor and said Board of County Commissioners sitting as a Board of Equalization, in making said assessment and in omitting and failing to make assessments as hereinabove alleged, deprived these defendants of the equal protection of the law guaranteed by the Constitution of the United States and State of Florida, *Page 69 
and will deprive these defendants of their property without due process of law as provided by the Constitution of the United States and State of Florida."
The defendant alleged: "that we are ready and willing and hereby offer to pay all taxes legally and regularly levied against said property for the year 1927, and for all subsequent years, but have made no actual tender of money in payment of said taxes and are unable to make such tender because of impossibility of determining the amount of tax for said years which defendants should pay on their property herein described by reason of the illegal and discriminatory acts of the Tax Officials of Hillsborough County, and hereby offer to do equity by paying the portion of said taxes against said property that may be decreed to be legally and validly due and regularly and legally assessed or levied."
No sufficient objection having been made to the answer and the complainants having accepted the issue that D. Lee was the agent of the real owner of the certificates involved and having attempted to prove the existence of the said D. Lee, we are called upon to determine whether or not the record discloses that D. Lee is the real party at interest having the right to maintain this suit. The record entirely fails to establish that fact. The logical conclusion which must be drawn from the record is that D. Lee is at best a dummy holding the certificates involved in this case in trust for a corporation located in Chicago, Ill., if in fact there is in existence any such person as D. Lee. That such corporation is actually doing business in Florida and evading the statutes requiring qualification here.
The Special Master reported, in part, as follows:
"No evidence was introduced by defendants, all of which was on objection ruled out, but which is submitted, which changes my opinion as to the facts, except the Tax Levy, *Page 70 
by both State and County as well as the City of Tampa, and the Tax Levy or Millage, the sum total being approximately Five Hundred Dollars per annum, amounts to nothing less than confiscation of defendant's property, it being adduced in evidence that he could not sell said property so taxed at any time since the bursting of the boom at more than a Thousand Dollars; however this may be, the evidence disclosed that defendants made no complaint to the Tax Assessor, City or County, or the Boards of Tax Equalizers at any time during the last six years."
If this finding of the Master is correct, and the record amply supports it, the assessments levied on the appellant's land were unjust and confiscatory and should not be sustained. The one certificate which was issued at the sale of 1928 for delinquent taxes of 1927 shows that the tax, costs, and charges for State and County taxes was $247.99; that the amount of the certificate for 1928 was principal $275.97 and interest $106.72. If the certificates are invalid because of the assessment being confiscatory the certificate holder should recover the amount paid for same.
The record does not show what value the lands were assessed on for the years 1927, 1928, and 1929, and 1930, but it does show that in the year 1931 they were assessed at a value of $4,100.00, when the record shows that they were at no time after the collapse of the boom, which this Court takes judicial knowledge occurred early in 1926, worth more than $1,000.00.
The record shows that it would require a great deal more than the total value of the land involved to redeem it from taxes and assessments due.
The record further shows that the suit was filed on November 1, 1932, and that the taxes assessed for 1932 had not been paid by the complainant at the time the suit was *Page 71 
filed as required by Chapter 14,572, Acts of 1929. Section 14 of that Act provides, in part, as follows:
"A Bill of Complaint of the State shall briefly set forth the fact of the issuance of the tax certificate or deed and shall allege the amount required to redeem the same including all omitted subsequent taxes and interest thereon."
The record shows that the Tax Rolls of 1932 had not been delivered to the Collector at the time the suit was filed, but I do not think that that fact changed the law requiring omitted subsequent taxes to be paid before the complainant maintained the suit. To have paid these taxes may have required him to delay institution of this suit, but I know of no reason to hold that his convenience otherwise warranted a disregard of the requirements of the statutes. If at the time he got ready to bring his suit he could not pay the taxes which had accrued (and taxes accrue when the lien attaches) then he must suffer the inconvenience of waiting until he can comply with the statute in that regard. Suit was prematurely instituted.
For the reasons stated, the decree appealed from should be reversed and the cause remanded with directions that the bill be dismissed. So ordered.